873 So.2d 537 (2004)
FLORIDA DEPARTMENT OF CORRECTIONS, Petitioner,
v.
Jorge M. MARTINEZ a/k/a Shauquie Rossman, Respondent.
No. 4D04-1146.
District Court of Appeal of Florida, Fourth District.
May 19, 2004.
Carolyn J. Mosley, Tallahassee, for petitioner.
No response required for respondent.
PER CURIAM.
The Department of Corrections seeks certiorari review of a circuit court order directing it to award respondent gain time for time served in Broward County Jail waiting to testify. It is well settled that the sentencing court lacks authority to award gain time to state prisoners, as this is a matter within the exclusive province of the Department of Corrections. See Crosby v. Harvey, 861 So.2d 102, 102 (Fla. 4th DCA 2003).
Therefore, we grant the petition for writ of certiorari and quash the circuit court's order.
PETITION GRANTED.
WARNER, POLEN and GROSS, JJ., concur.